IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30717
                        Conference Calendar



RUSSELL M. FRAISE,

                                           Plaintiff-Appellant,

versus

MICHAEL KELLY, Executive Director of Housing Authority of New
Orleans (HANO); RONALD MASON, Executive Monitor of the Housing
Authority of New Orleans (HANO); ANDREW CUOMO, Secretary of HUD,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 98-CV-1863-C
                       --------------------
                           June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Russell M. Fraise, a non-prisoner proceeding pro se and in

forma pauperis (IFP), appeals the district court’s dismissal of

his civil rights complaint against two officials of the Housing

Authority of New Orleans (HANO) and the Secretary of Housing and

Urban Development (HUD).

     The district court dismissed Fraise’s complaint against the

Secretary of HUD without prejudice based on Fraise’s failure to

raise any allegations particular to HUD.    The court subsequently

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No.   99-30717
                                  -2-

dismissed the remaining HANO defendants, concluding that Fraise

had no constitutionally protected right to a specific contract

with HANO.

     Fraise argues that the district court erred in dismissing

his claim without the introduction of any evidence and he asks

whether a verifiable violation of law can be overlooked by the

court in making a determination to dismiss.       He argues that the

cases cited by HANO had no bearing on the charges filed, that the

trial court erred in allowing HANO to avoid discovery, and he

challenges the denial of his request for appointed counsel.

     Fraise’s brief contains no record citations and no citations

to legal authorities.    Although this court liberally construes

the briefs of pro se litigants, pro se parties must still brief

the issues and comply with the standards of Rule 28 of the

Federal Rules of Appellate Procedure.        Grant v. Cuellar, 59 F.3d
523, 524 (5th Cir. 1995).    The Federal Rules of Appellate

Procedure require the parties to provide references to the page

number of the record to support statements of fact.       Fed. R. App.

P. 28(a)(7) and (9)(A);    5TH CIR. R. 28.2.3.    Rule 28(a)(9)(A)

also requires the argument to contain citations to the

authorities relied on.    Fraise’s brief contains no record

citations, no citation to relevant legal authority, and no

identification of any error in the district court’s legal

analysis that his allegations, accepted as true, did not state a

due process claim.   Fraise has not adequately briefed any

argument relating to the district court’s reasons for dismissal.

Failure by the appellant to identify any error in the district
                           No.   99-30717
                                 -3-

court's analysis or application to the facts of the case is the

same as if the appellant had not appealed that judgment.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Fraise’s appeal is inadequately briefed, and we thus DISMISS

the appeal as frivolous.   5TH CIR. R. 42.2.